Citation Nr: 1642941	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD) with alcohol dependence, in excess of 50 percent from December 17, 2008.  


REPRESENTATION

The Veteran is represented by:  AMVETS


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the RO in Oakland, California, which granted service connection for PTSD and assigned a 30 percent initial disability rating, effective December 17, 2008 (date of claim for service connection).  

Subsequently, an October 2009 rating decision granted service connection for alcohol dependence as secondary to service-connected PTSD.  Next, a February 2011 rating decision granted a higher 50 percent disability rating for PTSD with alcohol dependence, for the entire initial rating period from December 17, 2008 (date of claim for service connection).  In accordance with 38 C.F.R. § 4.130 (2015), all symptoms and social and occupational impairment caused by the alcohol dependence has been rated together with the PTSD symptoms and occupational and social impairment.  See 38 C.F.R. § 4.130 (2015) (providing a single rating for all service-connected psychiatric disabilities under a General Rating Formula for Mental Disorders). 

As the Veteran disagreed with the initial rating assigned following service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  As a higher initial rating than 50 percent is available and the Veteran is presumed to seek the maximum available benefit for the acquired psychiatric disorder, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

A March 2011 substantive appeal, via a VA Form 9, reflects the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  In a September 2015 written statement, the Veteran withdrew the hearing request.  The request is deemed withdrawn, and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that a 70 percent disability rating is warranted for PTSD with alcohol dependence for the entire initial rating period on appeal from December 17, 2008.  See December 2011 and September 2015 statements.  The Veteran also wrote in September 2015 that symptoms of alcohol dependence had worsened, to include being recently prescribed "antabuse" medication.  A February 2010 lay statement reflects the spouse wrote that symptoms of the service-connected acquired psychiatric disorder caused impaired impulse control and unprovoked irritability.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As discussed above, the issue of a higher initial disability rating in excess of 50 percent for PTSD with alcohol dependence has remained open since December 17, 2008 (date of claim).  Since that time, VA has received various lay statements, to include statements from the Veteran and spouse, indicating that the symptoms of the service-connected acquired psychiatric disorder may have worsened since the most recent VA examination in June 2009.  See February 2010, December 2011, and September 2015 statements; see also June 2010 VA examination report.  As such, a remand is necessary to schedule a new VA examination to help determine the current state of the service-connected acquired psychiatric disorder.  

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has received VA and private treatment for the service-connected acquired psychiatric disorder.  On remand the AOJ should attempt to obtain any outstanding VA treatment records concerning the remanded issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

      1.  Obtain any outstanding VA treatment records
pertaining to an acquired psychiatric disorder and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2015). 

      2.  Schedule a VA mental health examination in order
assist in determining the current severity of the PTSD with alcohol dependence.  

   3.  After completing all indicated development, the AOJ
should readjudicate the initial rating issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that 

all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




